— Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated March 2,1982, which found petitioner guilty of violations of article 33 of the Public Health Law, fined her $5,000, and ordered the matter forwarded to the Division of Professional Conduct, New York State Education Department. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There was substantial evidence in the record to sustain a finding of petitioner’s guilt. We have considered the other points raised by petitioner, and find them to be without merit. Lazer, J. P., Mangano, Gulotta and Niehoff, JJ., concur.